               Case: 1:17-md-02804-DAP Doc #: 2672 Filed: 09/25/19 1 of 12. PageID #: 417246
                                              UNITED STATES DISTRICT COURT

                                               NORTHERN DISTRICT OF OHIO

                                                      EASTERN DIVISION



      IN RE NATIONAL PRESCRIPTION                           MDL 2804

      OPIATE LITIGATION                                     Case No. 17-md-2804

      This document relates to:                             Hon. Dan Aaron Polster

      Track One Cases



                                               PLAINTIFFS’ WITNESS LIST
     Pursuant to Federal Rule of Civil Procedure 26, Plaintiffs disclose the following witnesses who may testify at trial.


                 Witness                            Title                                   Description/Purpose
1.                                                                           Mr. Prevoznik is expected to testify concerning
                                                                             his duties and responsibilities as the Associate
                                                                             Section Chief for the Pharmaceutical
                                   DEA, Associate Section Chief for          Investigations Section of the Diversion Control
                                   Pharmaceutical Investigations Section     Diversion at DEA and related to his prevent
        Prevoznik. Thomas          of Diversion Control Division             relevant employment.
2.
                                                                             Mr. Rannazzissi is expected to testify concerning
                                                                             his duties and responsibilities as the former Head
                                   DEA, Former Head of Office of             of Office of Diversion Control, DEA and related
        Rannazzisi, Joseph         Diversion Control                         to his previous relevant employment.
3.
                                                                             Ms. Harper-Avilia will testify concerning matters
                                                                             related to her duties and responsibilities as
                                                                             Section chief on quotas at DEA related to her
        Harper-Avilia, Stacy       DEA, Section Chief on Quotas              previous related employment.
4.                                                                           Expected to testify concerning matters related to
                                                                             his/her duties and responsibilities regarding
                                   HDA/HDMA Executive Vice                   his/her employment and related previous
        Kelly, Patrick             President of Governmental Affairs         relevant employment
5.                                                                           Dr. Applegate is expected to testify concerning
                                                                             the Ohio Department of Medicaid, her duties and
                                   Ohio Department of Medicaid,              responsibilities there, and her previous relevant
        Applegate, Mary Dr.        Medical Director                          employment.
6.
                                   Physician, Former APS/AAPM                Expected to testify concerning matters related to
        Saper, Joel                member                                    his/her employment and claims in this litigation
                                                                 1
            Case: 1:17-md-02804-DAP Doc #: 2672 Filed: 09/25/19 2 of 12. PageID #: 417247

              Witness                       Title                              Description/Purpose
7.


                           Senior Vice President, Corporate
                           Security and Regulatory Affairs,      Expected to testify concerning matters related to
      Zimmerman, Chris     AmerisourceBergen Corporation         his/her employment and claims in this litigation
8.

                           AmerisourceBergen Corporation,
                           Vice President, Corporate Security    Expected to testify concerning matters related to
      May, David           and Diversion Control                 his/her employment and claims in this litigation
9.


                           Former Corporate Investigator,        Expected to testify concerning matters related to
      Garcia, Elizabeth    AmerisourceBergen Corporation         his/her employment and claims in this litigation
10.

                           Vice President, Regulatory Affairs,   Expected to testify concerning matters related to
      Mays, Steve          AmerisourceBergen Corporation         his/her employment and claims in this litigation
11.

                           Corporate Security & Regulatory
                           Affairs at AmerisourceBergen          Expected to testify concerning matters related to
      Hazewski, Ed         Corporation                           his/her employment and claims in this litigation
12.
                           Director of Diversion Control &
                           Security AmerisourceBergen            Expected to testify concerning matters related to
      Cherveny, Eric       Corporation                           his/her employment and claims in this litigation
13.

                           District Director at                  Expected to testify concerning matters related to
      Elkins, Nathan       AmerisourceBergen Corporation         his/her employment and claims in this litigation
14.

                           Vice Presidnet Associate General      Expected to testify concerning matters related to
      Norris, Jennifer     Counsel Cardinal Health               his/her employment and claims in this litigation
15.
                           Former SVP of Regulatory Affairs
                           and Chief Regulatory Counsel          Expected to testify concerning matters related to
      Giacalone, Robert                                          his/her employment and claims in this litigation
16.

                           Cardinal Health, Vice President       Expected to testify concerning matters related to
      Mone, Michael        Associate General Counsel             his/her employment and claims in this litigation




                                                       2
            Case: 1:17-md-02804-DAP Doc #: 2672 Filed: 09/25/19 3 of 12. PageID #: 417248

              Witness                       Title                                Description/Purpose
17.

                           Vice President of Quality Regulatory
                           Assurance; currently self-employed as   Expected to testify concerning matters related to
      Reardon, Steve       consultant for Cardinal Health          his/her employment and claims in this litigation
18.

                           Director of Compliance/Compliance       Expected to testify concerning matters related to
      Brantley, Eric       Officer of Cardinal Health              his/her employment and claims in this litigation
19.
                           Director of Quality Regulatory          Expected to testify concerning matters related t
      Forst, Christopher   Assurance Cardinal Health               his/her employment and claims in this litigation
20.
                           Vice President of Quality Regulatory
                           Assurance, Supply Chain Integrity       Expected to testify concerning matters related to
      Cameron, Todd        Cardinal Health                         his/her employment and claims in this litigation
21.

                           Senior Vice President of Supply         Expected to testify concerning matters related to
      Hartman, Mart        Chain Integrity at Cardinal Health      his/her employment and claims in this litigation
22.

                           McKesson, Former Senior Vice            Expected to testify concerning matters related to
      Walker, Donald       President of Distribution Operations.   his/her employment and claims in this litigation
23.

                           Vice President of Regulatory Affairs    Expected to testify concerning matters related to
      Hartle, Nate         & Compliance McKesson                   his/her employment and claims in this litigation
24.

                           McKesson, Vice President of
                           Regulatory Affairs and Compliance at    Expected to testify concerning matters related to
      Boggs, Gary          McKesson and former DEA official.       his/her employment and claims in this litigation
25.

                           McKesson, Director of Operational
                           Excellence and former Director of       Expected to testify concerning matters related to
      Jonas, Tracy         Regulatory Affairs.                     his/her employment and claims in this litigation
26.
                           Director of Regulatory Affairs at       Expected to testify concerning matters related to
      Gustin, David        McKesson                                his/her employment and claims in this litigation
27.
                           McKesson, Director of Regulatory        Expected to testify concerning matters related to
      Oriente, Michael     Affairs.                                his/her employment and claims in this litigation
28.

                           Senior Vice President and Chief
                           Operating Officer for McKesson’s        Expected to testify concerning matters related to
      Cavacini, Gene       Pharmaceutical Distribution business.   his/her employment and claims in this litigation

                                                       3
            Case: 1:17-md-02804-DAP Doc #: 2672 Filed: 09/25/19 4 of 12. PageID #: 417249

              Witness                      Title                               Description/Purpose
29.
                           McKesson, Distribution Center         Expected to testify concerning matters related to
      Snider, Blaine       Manager.                              his/her employment and claims in this litigation
30.
                           Walgreens - Vice President of
                           Pharmacy Quality, Compliance, and     Expected to testify concerning matters related to
      Polster, Tasha       Patient Safety.                       his/her employment and claims in this litigation
31.

                           Manager, Inventory Management /       Expected to testify concerning matters related to
      Martin, Barbara      Manager - Rx Supply Chain, Stores     his/her employment and claims in this litigation
32.

                           Manager, Pharmaceutical Integrity     Expected to testify concerning matters related to
      Bratton, Ed          (Southern Operation (FL))             his/her employment and claims in this litigation
33.
      Domzalski,                                                 Expected to testify concerning matters related to
      Christopher          Former Chief Audit Executive          his/her employment and claims in this litigation
34.
                                                                 Expected to testify concerning matters related to
      Peterson, Douglas    Manager, IT Supply Chain              his/her employment and claims in this litigation
35.
                                                                 Expected to testify concerning matters related to
      Stahmann, Eric       Manager, Pharmaceutical Integrity     his/her employment and claims in this litigation
36.
                           Divisional VP, Federal Government     Expected to testify concerning matters related to
      Kaleta, Ed           Relations                             his/her employment and claims in this litigation
37.
                                                                 Expected to testify concerning matters related to
      Tomkiewicz, Joseph   Teva Diversion Operations Manager     his/her employment and claims in this litigation
38.
                           Former Teva Director DEA              Expected to testify concerning matters related to
      McGinn, Colleen      Compliance                            his/her employment and claims in this litigation
39.
                           Former Cephalon National Sales        Expected to testify concerning matters related to
      Pyfer, Andrew        Director                              his/her employment and claims in this litigation
40.

                           Controlled Substances Compliance      Expected to testify concerning matters related to
      Dempsey, Michele     Director at Johnson & Johnson         his/her employment and claims in this litigation
41.
                           Senior Manager of Verifications for   Expected to testify concerning matters related to
      Abreu, Shaun         Henry Schein, Inc.                    his/her employment and claims in this litigation
42.
                                                                 The expert is expected to testify about the
                                                                 opinions detailed his/her expert report and on
                                                                 matters concerning his/her knowledge, skill,
      Alexander, Caleb     Expert                                experience, education and training




                                                      4
           Case: 1:17-md-02804-DAP Doc #: 2672 Filed: 09/25/19 5 of 12. PageID #: 417250

             Witness                    Title                           Description/Purpose
43.
                                                          The expert is expected to testify about the
                                                          opinions detailed his/her expert report and on
                                                          matters concerning his/her knowledge, skill,
      Courtwright, David   Expert                         experience, education and training
44.
                                                          The expert is expected to testify about the
                                                          opinions detailed his/her expert report and on
                                                          matters concerning his/her knowledge, skill,
      Cutler, David        Expert                         experience, education and training
45.
                                                          The expert is expected to testify about the
                                                          opinions detailed his/her expert report and on
                                                          matters concerning his/her knowledge, skill,
      Gruber, Jonathan     Expert                         experience, education and training
46.
                                                          The expert is expected to testify about the
                                                          opinions detailed his/her expert report and on
                                                          matters concerning his/her knowledge, skill,
      Keller, Lacey        Expert                         experience, education and training
47.
                                                          The expert is expected to testify about the
                                                          opinions detailed his/her expert report and on
                                                          matters concerning his/her knowledge, skill,
      Kessler, David       Expert                         experience, education and training
48.
                                                          The expert is expected to testify about the
                                                          opinions detailed his/her expert report and on
                                                          matters concerning his/her knowledge, skill,
      Keyes, Katherine     Expert                         experience, education and training
49.
                                                          The expert is expected to testify about the
                                                          opinions detailed his/her expert report and on
                                                          matters concerning his/her knowledge, skill,
      Lembke, Anna         Expert                         experience, education and training
50.
                                                          The expert is expected to testify about the
                                                          opinions detailed his/her expert report and on
                                                          matters concerning his/her knowledge, skill,
      Liebman. Jeffrey     Expert                         experience, education and training
51.
                                                          The expert is expected to testify about the
                                                          opinions detailed his/her expert report and on
                                                          matters concerning his/her knowledge, skill,
      McCann, Craig        Expert                         experience, education and training



                                                5
            Case: 1:17-md-02804-DAP Doc #: 2672 Filed: 09/25/19 6 of 12. PageID #: 417251

              Witness                       Title                              Description/Purpose
52.
                                                                 The expert is expected to testify about the
                                                                 opinions detailed his/her expert report and on
                                                                 matters concerning his/her knowledge, skill,
      McGuire, Thomas       Expert                               experience, education and training
53.
                                                                 The expert is expected to testify about the
                                                                 opinions detailed his/her expert report and on
                                                                 matters concerning his/her knowledge, skill,
      Perri, Matthew        Expert                               experience, education and training
54.
                                                                 The expert is expected to testify about the
                                                                 opinions detailed his/her expert report and on
                                                                 matters concerning his/her knowledge, skill,
      Rafalski, Jim         Expert                               experience, education and training
55.
                                                                 The expert is expected to testify about the
                                                                 opinions detailed his/her expert report and on
                                                                 matters concerning his/her knowledge, skill,
      Rosenthal, Meredith   Expert                               experience, education and training
56.
                                                                 The expert is expected to testify about the
                                                                 opinions detailed his/her expert report and on
                                                                 matters concerning his/her knowledge, skill,
      Wexelblatt, Scott     Expert                               experience, education and training
57.
                                                                 The expert is expected to testify about the
                                                                 opinions detailed his/her expert report and on
                                                                 matters concerning his/her knowledge, skill,
      Young, Nancy          Expert                               experience, education and training
58.
                            Cardinal Health, Former Chief        Expected to testify concerning matters related to
      Barrett, George       Executive Officer                    his/her employment and claims in this litigation
59.

                            Cardinal Health, Chief Regulatory
                            Counsel and Senior Vice President;
                            Former DOJ Lawyer working with       Expected to testify concerning matters related to
      Barber, Linden        Office of Diversion Control          his/her employment and claims in this litigation
60.

                            Former Teva Executive Director,
                            Customer Relations; Former Actavis
                            Executive Director, Customer         Expected to testify concerning matters related to
      Baran, Nancy          Relations Operations                 his/her employment and claims in this litigation



                                                       6
           Case: 1:17-md-02804-DAP Doc #: 2672 Filed: 09/25/19 7 of 12. PageID #: 417252

             Witness                         Title                                Description/Purpose
61.
                             Teva Director of National Accounts;
                             Former Actavis Director of National   Expected to testify concerning matters related to
      Dorsey, Michael        Accounts                              his/her employment and claims in this litigation
62.


                             Allergan Executive Director,
                             Customer Relations Operations;
                             Former Actavis Executive Director,
                             Customer Relations Operations;
                             Former Watson Associate Director,     Expected to testify concerning matters related to
      Woods, Mary            Call Center Operations                his/her employment and claims in this litigation
63.
                                                                   Expected to testify concerning matters related to
      Bish, Deb              Walgreens – Function Manager          his/her employment and claims in this litigation
64.

                             Physician; Isabel and Carter Wang
                             Professor and Chair in Medical        Expected to testify concerning matters related to
      Parran, Theodore Dr.   Education, School of Medicine         his/her employment and claims in this litigation
65.
                                                                   Expected to testify concerning matters related to
                                                                   his/her duties and responsibilities regarding
                                                                   his/her employment with the County/City and
                             Cuyahoga County, Director of Office   related previous relevant employment as well as
      Keenan, Maggie         of Budget Management                  matters he/she testified to at his/her deposition.
66.
                                                                   Expected to testify concerning matters related to
                                                                   his/her duties and responsibilities regarding
                                                                   his/her employment with the County/City and
                                                                   related previous relevant employment as well as
      Williams, Calvin       Cleveland, Chief of Police            matters he/she testified to at his/her deposition.
67.
                                                                   Expected to testify concerning matters related to
                                                                   his/her duties and responsibilities regarding
                                                                   his/her employment with the County/City and
                                                                   related previous relevant employment as well as
      Gilson, Thomas Dr.     Cuyahoga County, Medical Examiner     matters he/she testified to at his/her deposition.
68.
                                                                   Expected to testify concerning matters related to
                                                                   his/her duties and responsibilities regarding
                                                                   his/her employment with the County/City and
                             Cuyahoga County Board of Health,      related previous relevant employment as well as
      Hall, Gregory Dr.      President Pro Tem                     matters he/she testified to at his/her deposition.



                                                          7
            Case: 1:17-md-02804-DAP Doc #: 2672 Filed: 09/25/19 8 of 12. PageID #: 417253

              Witness                        Title                               Description/Purpose
69.
                                                                  Expected to testify concerning matters related to
                                                                  his/her duties and responsibilities regarding
                             Cuyahoga County Director of the      his/her employment with the County/City and
                             Division of Children and Family      related previous relevant employment as well as
      Weiskittel, Cynthia    Services                             matters he/she testified to at his/her deposition.
70.
                                                                  Expected to testify concerning matters related to
                                                                  his/her duties and responsibilities regarding
                             Cuyahoga County, Director of         his/her employment with the County/City and
                             Operations at Cuyahoga County        related previous relevant employment as well as
      Shannon, Hugh          Medical Examiner's Office            matters he/she testified to at his/her deposition.
71.
                                                                  Expected to testify concerning matters related to
                             Attending Physician at MetroHealth   his/her duties and responsibilities regarding
                             Medical Center: Founder of Project   his/her employment with the County/City and
                             DAWN: Member of the Cuyahoga         related previous relevant employment as well as
      Papp, Joan Dr.         Opiate Task Force                    matters he/she testified to at his/her deposition.
72.
                                                                  Expected to testify concerning matters related to
                                                                  his/her duties and responsibilities regarding
                                                                  his/her employment with the County/City and
                                                                  related previous relevant employment as well as
      Gingell, Gary          Cleveland Police Commander           matters he/she testified to at his/her deposition.
73.
                                                                  Expected to testify concerning matters related to
                                                                  his/her duties and responsibilities regarding
                                                                  his/her employment with the County/City and
                                                                  related previous relevant employment as well as
      Prince, John           City of Cleveland Detective          matters he/she testified to at his/her deposition.
74.
                                                                  Expected to testify concerning matters related to
                                                                  his/her duties and responsibilities regarding
                                                                  his/her employment with the County/City and
                                                                  related previous relevant employment as well as
      Bornstein, Travis      Summit- Founder – Hope United        matters he/she testified to at his/her deposition.
75.
                                                                  Expected to testify concerning matters related to
                                                                  his/her duties and responsibilities regarding
                                                                  his/her employment with the County/City and
                             Summit- Director of Finance Summit   related previous relevant employment as well as
      Miller-Dawson, Diane   County                               matters he/she testified to at his/her deposition.




                                                           8
           Case: 1:17-md-02804-DAP Doc #: 2672 Filed: 09/25/19 9 of 12. PageID #: 417254

             Witness                      Title                               Description/Purpose
76.
                                                               Expected to testify concerning matters related to
                                                               his/her duties and responsibilities regarding
                                                               his/her employment with the County/City and
                          Summit- Commander of Summit          related previous relevant employment as well as
      Paolino, Matthew    County Drug Unit                     matters he/she testified to at his/her deposition.
77.
                                                               Expected to testify concerning matters related to
                                                               his/her duties and responsibilities regarding
                                                               his/her employment with the County/City and
                          Summit- Deputy Chief of the Akron    related previous relevant employment as well as
      Twigg, Charles      Fire Department                      matters he/she testified to at his/her deposition.
78.
                                                               Expected to testify concerning matters related to
                                                               his/her duties and responsibilities regarding
                                                               his/her employment with the County/City and
                          Summit- Fire Chief for the City of   related previous relevant employment as well as
      Tucker, Clarence    Akron                                matters he/she testified to at his/her deposition.
79.
                                                               Expected to testify concerning matters related to
                          Summit- Detective, Akron Police      his/her duties and responsibilities regarding
                          Department; Cleveland DEA Tactical   his/her employment with the County/City and
                          Diversion Squad and Task Force       related previous relevant employment as well as
      Leonard, Pat Det.   Officer                              matters he/she testified to at his/her deposition.
80.
                                                               Expected to testify concerning matters related to
                                                               his/her duties and responsibilities regarding
                                                               his/her employment with the County/City and
                          Summit- Chief Clinical Officer,      related previous relevant employment as well as
      Smith, Doug         Summit County ADM                    matters he/she testified to at his/her deposition.
81.
                                                               Expected to testify concerning matters related to
                                                               his/her duties and responsibilities regarding
                                                               his/her employment with the County/City and
                          Summit- Health Commissioner,         related previous relevant employment as well as
      Skoda, Donna        SCPH                                 matters he/she testified to at his/her deposition.
82.
                                                               Expected to testify concerning matters related to
                                                               his/her duties and responsibilities regarding
                                                               his/her employment with the County/City and
                          Summit- Director of Finance and      related previous relevant employment as well as
      Nelsen, Brian       Budget, Summit County                matters he/she testified to at his/her deposition.




                                                     9
              Case: 1:17-md-02804-DAP Doc #: 2672 Filed: 09/25/19 10 of 12. PageID #: 417255

                 Witness                              Title                                     Description/Purpose
83.
                                                                                 Expected to testify concerning matters related to
                                                                                 his/her duties and responsibilities regarding
                                    Summit- Assistant Chief of Staff and         his/her employment with the County/City and
                                    Public Information Officer; Summit           related previous relevant employment as well as
         Johnson, Greta             County Executive’s Office                    matters he/she testified to at his/her deposition.
84.
                                                                                 Expected to testify concerning matters related to
                                    St. Vincent Charity Medical Center-          his/her duties and responsibilities regarding
                                    Rosary Hall, Director of Outpatient          his/her employment with the County/City and
                                    Treatment Services/Quality                   related previous relevant employment as well as
         Orlando Howard             Improvement                                  matters he/she testified to at his/her deposition.
85.

                                    Teva/Actavis, Associate Director,
                                    Marketing; Senior Manager, Product
                                    Marketing; Senior Manager Products           Expected to testify concerning matters related to
         Myers, David               and Communication                            his/her employment and claims in this litigation


              In serving this witness list, Plaintiffs specifically reserve the right to amend, supplement, or otherwise

      modify these disclosures if new or modified information is provided at any point. Plaintiffs also reserve the right to

      supplement and/or to amend their lists with any witnesses identified on any party’s witness lists, including any party

      who later settles or is severed or dismissed. Plaitniffs further reserve the right to supplement and/or to amend this

      witness list in response to rulings of the Court on pretrial motions. Plaintiffs reserve the right to call any of these

      witnesses and any of Defendants’ 30(b)(6) witnesses whose testimony is designated as live witnesses in their case in

      chief. Plaintiffs reserve the right to amend and/or supplement their witness list based on testimony and witness

      disclosures presented by Defendants.

      Dated: September 25, 2019

                                                       Respectfully submitted,

                                                       /s/Paul J. Hanly, Jr.
                                                       Paul J. Hanly, Jr.
                                                       SIMMONS HANLY CONROY
                                                       112 Madison Avenue, 7th Floor
                                                       New York, NY 10016
                                                       (212) 784-6400
                                                       (212) 213-5949 (fax)
                                                       phanly@simmonsfirm.com
                                                                  10
Case: 1:17-md-02804-DAP Doc #: 2672 Filed: 09/25/19 11 of 12. PageID #: 417256

                             Joseph F. Rice
                             MOTLEY RICE
                             28 Bridgeside Blvd.
                             Mt. Pleasant, SC 29464
                             (843) 216-9000
                             (843) 216-9290 (Fax)
                             jrice@motleyrice.com

                             Paul T. Farrell, Jr., Esq.
                             GREENE KETCHUM, LLP
                             419 Eleventh Street
                             Huntington, WV 25701
                             (304) 525-9115
                             (800) 479-0053
                             (304) 529-3284 (Fax)
                             paul@greeneketchum.com

                             Plaintiffs’ Co-Lead Counsel

                             /s/ Peter H. Weinberger
                             Peter H. Weinberger (0022076)
                             SPANGENBERG SHIBLEY & LIBER
                             1001 Lakeside Avenue East, Suite 1700
                             Cleveland, OH 44114
                             (216) 696-3232
                             (216) 696-3924 (Fax)
                             pweinberger@spanglaw.com

                             Plaintiffs’ Liaison Counsel

                             W. Mark Lanier
                             THE LANIER LAW FIRM
                             6810 FM 1960 Rd W
                             Houston, TX 77069-3804
                             (713) 659-5200
                             (713) 659-2204 (Fax)
                             wml@lanierlawfirm.com

                             Lead Trial Counsel

                             Hunter J. Shkolnik
                             NAPOLI SHKOLNIK
                             360 Lexington Ave., 11th Floor
                             New York, NY 10017
                             (212) 397-1000
                             (646) 843-7603 (Fax)
                             hunter@napolilaw.com

                             Counsel for Plaintiff Cuyahoga County, Ohio

                                         11
Case: 1:17-md-02804-DAP Doc #: 2672 Filed: 09/25/19 12 of 12. PageID #: 417257
                             Linda Singer
                             MOTLEY RICE LLC
                             401 9th St. NW, Suite 1001
                             Washington, DC 20004
                             (202) 386-9626 x5626
                             (202) 386-9622 (Fax)
                             lsinger@motleyrice.com

                             Counsel for Plaintiff Summit County, Ohio




                                        12
